Morton, J.
The search-warrant in this case authorized the officer to enter and search the house occupied by Michael Con ners. It did not justify him in entering the tenement occupied by the defendant. If, therefore, the closet, which the officer insisted upon searching, was in fact a part of the defendant’s tenement, and was not used by Conners as a place of keeping intoxicating liquors, the officer had no right to enter it, and the defendant had the right to resist his entry, using reasonable force. The fact that the officer believed that the closet was in the occupation of Conners cannot affect the rights of the defendant.
The case differs from Commonwealth v. Leddy, 105 Mass. 381, because in that case the apartment searched by the officer was occupied by Galligan, the person charged in the complaint and warrant, for the illegal keeping of intoxicating liquors, by the consent of the defendant. This apartment, therefore, was a part of the tenement occupied by Galligan, and the search-warrant included it. Exceptions sustained